Title: From George Washington to Captain Van Swearingen, 18 August 1777
From: Washington, George
To: Swearingen, Van (died c.1793)



Sir
[Bucks County, Pa., 18 August 1777]

It being represented, that Several of the Men in a Detachment under your command, as Captain from the Eight pensylvania Regiment, which composes part of the Corps commanded by Colo. Daniel Morgan, made up of Detachments from several Regiments, have Claims against the United States for Horses and Other necessaries furnished the said Regiment, for which they have received no satisfaction; Also, that you & the Officers under you, in the said Detachment, have charges of the like nature and for Money advanced some privates of the said Regiment, who have died—been killed—or taken prisoners: And it being impracticable at this time to examine & adjust the said Claims as the said Corps commanded by Colo. Morgan is under Orders to march & join the Northern Army; These are to authorize & require you, to state & settle the said Claims before Colo. Morgan—Lieut. Colo. Butler and Major Morris, or any Two of them, who are empowered to liquidate the same, producing to them such Vouchers as you are possessed of, and making such proofs to the Account, as may be deemed necessary; Which being done and certified under the Hands

of them, or any Two of them, you will advance, of your own Money, to your Officers and Men such Sums, as shall appear to be due them on the said Settlement. And I do hereby agree on behalf of the United States of America, that the Money so advanced, with what shall appear on the said Settlement to be due yourself, shall be paid to you on your Order. Given under my Hand at Head Qrs Bucks County this 18 day of August 1777.

Go: Washington

